             Case 7:93-mj-01085-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                    ~ ORIGINAL

 UNITED STATES OF AMERICA,
                                                         Case No.: 93 MJ 01085          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

          Timothy Garland


                                      Defendant.
-----------------------------------------------------
         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          13     day of_N_o_ve_m_b_e_r_ _ _ __, 202Q_
               Poughkeepsie, New York
